Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
DETAILED ACTION
The amendment to the claims filed on June 02, 2022 have been fully considered and entered. Claims 1-3, 5-18 and 20 have been amended. Claim 4 has been canceled. Claim 21 is new. Claims 1-21 are pending and under examination in the present Office action. 

Response to Amendment
The objections to claims 2-16 and 18 are now withdrawn in view of the claim amendment or claim cancellation. 
The rejection to claim 20 under 35 U.S.C. 101 is now withdrawn in view of the claim amendment.
The rejections to claim 1-20 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment or claim cancellation.
The rejections to claim 1-20 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment or claim cancellation.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 5-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the triggering event, detected by a sensor that is different from the at least one sensor as claimed, being an event that a user or a body part of the user is positioned in a predetermined position to have their physiological condition measured (i.e., the optimal position as disclosed) by the at least one sensor, does not reasonably provide enablement for the triggering event being any triggering event.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
In the specification [0045], it discloses that extendable biosensing device may recognize the triggering event with one or more sensing device…Sensing device may be a visual sensor, a capacitive sensor, a temperature sensor, a force sensor, or any sensor that can measure a physical presence. These sensors are configured to detect when an object is optimally positioned. Hence, the triggering event is not any event. The triggering event as disclosed is an event of the body part to be measured is positioned correctly in order for the physiological condition to be measured properly. 
The dependent claims of the above rejected claims are rejected due to their dependency.

Allowable Subject Matter
Claims 7 and 8 would be allowable if the independent claim is rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action, and the claims are to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The limitations recited in claim 7 in regard to the features of “a first robotic portion and a second robotic portion, the first portion configured to approach the body part of the user from the lateral edge of the body part, and the second portion configured to approach the body part from the medial edge of the body part", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 
The limitations recited in claim 8 in regard to the features of “the sum of a circumferential distance of the first portion around the body part and a circumferential distance of the second portion around the body part is less than the circumference of the body part", in combination with the other claimed elements, is/are not taught or disclosed in the prior arts. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408)918-7628. The examiner can normally be reached Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-SHAN YANG/Acting SPE, Art Unit 3793